DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 09/24/2020 is acknowledged.
Claims 1-20 are currently pending.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/24/2020.
The Restriction Requirement is made Final.

Claims 1-15 have been examined on their merits.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The Specification does not disclose a wherein a large colony is a colony that has a level of LDH activity of 4.0 milliUnits/ml or greater as recited in claim 7.
.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. 
Independent claim 1 recites a method for selecting a lot of mesenchymal stromal cells (MSCs) with a high proliferative capacity from among a plurality of lots of bone marrow suspensions comprising (a) separately plating a sample of cells from each lot of bone marrow suspension at low density; (b) culturing these cells to form single colonies; (c) measuring, for each lot of MSCs: (i) degree of differentiation of the cells in the colonies; and (ii) the percentage of large colonies in each culture; and (d) selecting a lot or lots whose cultures exhibit (i) lower degree of differentiation compared to other lots, and (ii) a higher percentage of large colonies compared to other lots; wherein these selected lots have high proliferative capacity compared to unselected lots. Further including dependent claims 2-11, the comparing of collected data and the selection 
Independent claim 15 recites a method for identifying a lot of MSCs having high proliferative capacity comprising: (a) plating a sample of MSCs at low density; (b) culturing the MSCs so single colonies are formed; (c) measuring αSMA levels in each colony; (d) measuring LDH activity in each colony; (e) determining the number of large colonies in the culture; (f) normalizing the level of αSMA to the level of LDH activity in the large colonies to obtain an average αSMA/LDH value for the large colonies and (g) expressing the average αSMA/LDH value for the large colonies as a function of the percentage of large colonies in the culture; wherein a lot of MSCs that provides a culture characterized by a low average αSMA/LDH value and a high percentage of large colonies is a lot having a high proliferative capacity. The comparing of collected data and the normalizing/averaging steps involve a mental process grouping of an abstract idea. In addition, the relationship between the degree of differentiation combined with the percentage of large colonies and the proliferation capacity of a MSC is a natural phenomenon. The steps for plating at low density, culturing and measuring of αSMA and LDH in cells are data gathering steps that are well-understood, routine and 
This judicial exception is not integrated into a practical application because the claims do not require the physical steps of removing the identified cells and further using them in a practical process such as for drug testing, clinical use or expansion for further research. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of plating, culturing, measuring of products secreted by the cells are data gathering steps that are well-understood, routine and conventional in the art (see Talele et al, Deskins et al, Debnath et al and Aizman cited below).
On balance the relevant factors weigh against eligibility and claims do not qualify as eligible subject matter under 35 U.S.C. §101.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the normalized αSMA/LDH value for the large colonies" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of a normalized αSMA/LDH value for the large colonies in claim 9 or in claims 8, 5, 3 or 1 on which it depends.
Because claim 10 depends from indefinite claim 9 and does not clarify the point of confusion, claim 10 must also be rejected under 35 U.S.C. 112, second paragraph.

Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Talele et al (Stem Cell Reports 2015, with Supplemental Content) in view of Deskins et al (Stem Cells Translational Medicine, 2013).

Regarding claim 1, concerning a method for selecting a lot of mesenchymal stromal cells (MSCs) with a high proliferative capacity, from among a plurality of lots of bone marrow suspension; the method comprising:
(a)  separately plating a sample of cells from each lot of bone marrow suspension at low density (p 1018 fig 1; "HMSCs were cultured on FN-coated silicone substrates"; p 1026 col 2 para 5; "MSCs were obtained from the bone marrow of healthy donors"),

(c)    measuring, (i)  the degree of differentiation of the cells in the colonies (p 1017 col 2 para 2-para 3; For the remainder of this study, size-sorted hMSCs were thus termed SMA(-) (small) and SMA(+) (large) [note: SMA=smooth muscle actin). p 1017 col 2 para 3; SMA(-) hMSCs contained 8-fold more CFU-Fs [i.e. colony forming units-fibroblast] compared with SMA(+) hMSCs (Figure 2D) and in single cell cloning assays, formed 8-fold more clones than unsorted hMSCs; SMA(+) hMSCs did not produce any clones (Figure 2D). Consistently, mRNA levels of SOX2, OCT4, and DNMT1 genes that are indicative and instrumental for stem cell self-renewal and clonogenicity in MSCs (were 5-fold lower in SMA(+) compared with SMA(-) hMSCs")
(ii)    the percentage of large colonies in each culture (p 1017 col 2 para 3; "SMA(-) hMSCs contained 8-fold more CFU-Fs compared with SMA(+) hMSCs (Figure 2D) and in single cell cloning assays, formed 8-fold more clones than unsorted hMSCs; SMA(+) hMSCs did not produce any clones (Figure 2D)”) and

(d)    cultures exhibit: (i) a lower degree of differentiation (p 1017 col 2 para 3; mRNA levels of SOX2, OCT4, and DNMT1 genes that are indicative and instrumental for stem cell self-renewal and clonogenicity in MSCs (were 5-fold lower in SMA(+) compared with SMA(-) hMSCs") compared to other, and (ii) a higher percentage of large colonies compared to lower of differentiation and higher percentage of large colonies, compared to other being tested, have high proliferative capacity (p 1017 col 2 para 3; "SMA(-) hMSCs contained 8-fold more CFU-Fs compared with SMA(+) hMSCs (Figure 
Talele does not teach lot to lot comparison of plated MSC single cells for degree of differentiation, large colonies as a means of selecting lots of MSCs. 
Deskins teach that reliable and reproducible in vitro assays may be used to measure the functional potential of MSCs for therapeutic use, including their proliferation potential (abstract). The ability to produce large quantities of MSCs with predictable quality and quantifiable potency is necessary for clinical use (p 157, Conclusion).
Therefore it would have been obvious for one of ordinary skill in the art to use Talele's comparison within a single "lot" or sample, and extend it to a plurality of lots, with the intent of choosing lots with high proliferative activity (large colonies, many CFU-Fs) and low degree of differentiation (presence of mRNA levels of stem transcription factors SOX2 and OCT4) because Deskins teach and suggest that this type of measuring and selection is desirable for MSC-related therapeutic applications.
Regarding claim 2, Talele further teaches that the differentiation is myofibroblast differentiation (p 1017 col 1 para 2; Cultured hMSCs derived from adipose tissue, umbilical cord perivasculature, and bone marrow all developed MF characteristics, including a-SMA-positive stress fibers, extradomain-A fibronectin (ED-A FN) in the ECM and high contractile activity, which were enhanced by TGF-beta 1).
Regarding claim 3, Talele further teach that the degree of differentiation is determined by measuring levels of alpha-smooth muscle actin (αSMA) (p 1017 col 2 para 2-3) wherein lower alpha.SMATGF-beta are positively correlate with a lower degree of differentiation (p 1017 col 2 para 3; mRNA levels of SOX2, OCT4, and DNMT1 genes that are indicative and instrumental for stem cell self-renewal and clonogenicity in MSCs (were 5-fold lower in SMA(+) compared with SMA(-) hMSCs).
Regarding claim 4, Talele teach the use of anti-αSMA antibody and measuring immunoreactivity of the colony with the antibody to determine αSMA levels (page 1027, Supplemental Material, p.8 first paragraph).
Regarding claim 7, Talele do not specifically indicate that large colonies are at least 1000 cells, but one of ordinary skill in the art would have been motivated with a reasonable expectation of success to select the largest colonies with cell numbers in the thousands in the method of Talele because Deskins teaches and suggests that thousands of MSCs are desirable and beneficial (page 154, Figure 2). 
Regarding claim 11, Talele teach wherein measurements are conducted 10 days after plating (Supplementary Material, p.5, Fgure S4) thus rendering taking measurements of various features such as differentiation and cell colony size at this point obvious selections.
Regarding claims 12-13, Talele suggest use of MSCs for the processing of a therapeutic derivative (Summary and Introduction, page 1016). One of ordinary skill in the art would have been motivated with a reasonable expectation of success to grow 
Therefore the combined teachings of Talele et al and Deskins et al render obvious Applicant’s invention as claimed.


Claims 5-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Talele et al (Stem Cell Reports 2015, with Supplemental Content) in view of Deskins et al (Stem Cells Translational Medicine, 2013) as applied to claims 1-4, 7, 11-13 above, and further in view of Debnath et al (PLoS ONE, 2015-from IDS filed 12/17/2018) and Aizman (US 2010/0310529-from IDS filed 12/17/2018).
Regarding claims 5-10 and 15, Talele teaches (a)    plating a sample of MSCs at low density (p 1018 fig 1; "HMSCs were cultured on FN-coated silicone substrates”: p 1026 col 2 para 5; "MSCs were obtained from the bone marrow of healthy donors"),
(b)    culturing the MSCs so that single colonies are formed (p 1017 col 2 para 3; "single cell cloning assays"),
(c)    measuring alpha.SMAIevels in each colony (p 1017 col 2 para 2-3; For the remainder of this study, size-sorted hMSCs were thus termed SMA(-) (small) and SMA(+) (large) [note: SMA=smooth muscle actin], P 1017 col 2 para 3; SMA(-) hMSCs contained 8-fold more CFU-Fs [i.e. colony forming units-fibroblast] compared with SMA(+) hMSCs (Figure 2D) and in single cell cloning assays, formed 8-fold more clones than unsorted hMSCs; SMA(+) hMSCs did not produce any clones (Figure 2D)),

Talele do not specifically teach a step for normalizing the level of aSMA in a colony to the number of cells in the colony or the specific claim limitations (d), (f) or (g) in claim 15. 
However Talele do teach and suggest normalizing data by cell numbers (p 1018, Figure 1B) and normalizing data by α-SMA expression (Supplementary Material p.5-Figure S4).
Debnath teaches measuring LDH activity to determine cell number (p 5 para 3; "Lactate dehydrogenase (LDH) is a soluble cytosolic oxidoreductase enzyme that is released by cells when the pl.alpha.SMAmembrane is disrupted. Furthermore, the amount of LDH that is released is proportional to the number of lysed cells"). 
Aizman teach that relative cell numbers in a culture can be determined from LDH levels (page 2 para 38-41).
An artisan of ordinary skill in the art would have recognized that, based on the teaching of Debnath, where the released LDH is proportional to the number of lysed cells, then it would have followed that the total level of LDH is also proportional to the total number of ceils in each colony of Talele, and the artisan would have consequently understood that LDH activity was a surrogate marker of the total number of cells in a colony. Consequently, it would have been obvious for one of ordinary skill in the art to combine claim limitations (a), (b), (c), (e), as taught by Talele, with (d) measuring LDH 
Concerning claim limitation (f), normalizing the level of.αSMA to the level of LDH activity in the large colonies, to obtain an average αSMA/LDH value for the large colonies and (g) expressing the average αSMA/LDH value for the large colonies as a function of the percentage of large colonies in the culture. These claim limitations are obvious for the reasons already set forth in the discussion of claim limitation (d) as taught by Talele in view of Debnath and Aizman, as already indicated. One of ordinary skill in the art would have had a dditional motivation and reasonable expectation of success because Talele also include normalizing steps in their method to compare various data as described above. It is well-known in the art that normalizing measurements allows for an easier comparison of data.
Finally, Talele, in view of Debnath teaches a lot of MSCs that provides a culture characterized by a low average .αSMA/LDH value, and a high percentage of large colonies, is a lot having a high proliferative capacity (Talele; p 1017 col 2 para 2-3; For the remainder of this study, size-sorted hMSCs were thus termed SMA(-) (small) and SMA(+) (large).; p 1017 col 2 para 3; SMA(-) hMSCs contained 8-fold more CFU-Fs [i.e. colony forming units-fibroblast] compared with SMA(+) hMSCs (Figure 2D) and in single cell cloning assays, formed 8-fold more clones than unsorted hMSCs; SMA(+) hMSCs did not produce any clones (Figure 2D); Consistently, mRNA levels of SOX2, OCT4, and DNMT1 genes that are indicative and instrumental for stem cell self-renewal 
Therefore the combined teachings of Talele et al, Deskins et al, Debnath et al and Aizman render obvious Applicant’s invention as claimed.




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Talele et al (Stem Cell Reports 2015, with Supplemental Content) in view of Deskins et al (Stem Cells Translational Medicine, 2013) as applied to claims 1-4, 7,11-13 above, and further in view of Mori et al (US 8,945,919- from IDS filed 12/17/2018).
Regarding claim 14, the combined teachings of Talele and Deskins renders obvious the claimed invention as described above, but do not specifically include steps for transfecting the MSCs in mass culture with a polynucleotide comprising sequences encoding a Notch intracellular domain, wherein the polynucleotide does not encode the full-length Notch protein.
Mori teach that MSCs that had been transfected with a polynucleotide comprising sequences encoding a Notch intracellular domain, wherein the polynucleotide does not encode the full-length Notch protein are useful for transplantation for their regenerative effects in damaged tissue (column 2 lines 28-57).
One of ordinary skill in the art would have been motivated to include MSCs that had been transfected with a polynucleotide comprising sequences encoding a Notch 
Therefore the combined teachings of Talele et al, Deskins et al and Mori et al render obvious Applicant’s invention as claimed.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632